Colt, J.
In view of the fact that the patent in controversy was only a year old when this suit was brought,_the complainant failing to show, either a prior adjudication sustaining the validity of the patent, or public acquiescence upon which a presumption of validity may be based, and in view of the further fact that the defendant has signed a stipulation agreeing not to make or sell any cash registers embodying the devices alleged to infringe the pateht in suit until final hearing, I must decline to grant any injunction. Motion denied. .